DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Recitation of “retaining the screw (2) within the second bore (6) by static produced a between the inner circumference (7') of the expansion element (7) and the screw (2)” renders scope and meaning of the claim indefinite where ‘as best understood’ it is a ‘friction force’ required for retention, not ‘static’.
Clarification and/or correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,752,793 to Wu.
Wu ‘793 teaches limitations for a “securing device (1)” – as shown in Fig 3 for example, “for securing a screw (2) to w a component (3)” – 20, “the securing device (1) comprising: at least one screw (2) having a threaded end” – 30 as shown in Fig 5 for example, “the screw opening (4) having a first bore (5)” – at 21
, “and a second bore (6)” – the space shown for accommodating 10, “the first bore (5) having a smaller bore diameter and a larger bore depth than the second bore (6” – as shown, “and the first bore being adapted to receive and threadably mate with [[a]] the screw” – as shown and described, “the expansion element (7) having an annular inner opening , the a expansion element (7) being receivable inside the second bore (6)” – as shown and described, “and the expansion a element being adapted to expand radially outward and press an outer circumference of the expansion element (7) against an inner circumference of the second bore (6). a when the screw is received within the annular inner opening” – as shown, described and inherent to the geometry of the prior art due to intended interference fit with threads of a bolt and lack of other tolerance for expansion without contact pressure, “and the screw (2) being retained within the second bore (6) by friction a produced between the inner circumference (7') of the expansion element (7) and the a screw (2)” - one of ordinary skill in the art would recognize the recited functional capability to be inherent to the geometry of the prior art due to intended interference fit with threads of a bolt and lack of other tolerance for expansion without contact pressure, “and the expansion element (7) being retaining within the second bore (6) by a friction produced between the outer circumference (7") of the expansion element (7)” - one of ordinary skill in the art would recognize the recited functional capability to be inherent to the geometry of the prior art due to intended interference fit with threads of a bolt and lack of other tolerance for expansion without contact pressure, “a and the inner circumference of the second bore (6) so both the screw (2) and a the expansion element (7) are [[is]] maintained in position within the second bore even when the screw is disengaged from and free of the first bore (5)” – Although reference does not illustrate the bolt retained by the nylon locking element without it being engaged within the threaded opening, one of ordinary skill in the art would recognize that it is inherently ‘adapted’ to include the recited functional capability due to the geometry of intended interference fit with threads of a bolt and lack of other tolerance for expansion without contact pressure. It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
As regards claim 8, reference teaches further limitation of “the expansion element (7) is made of plastic” – reference disclosure of nylon anticipates broad limitation. 
As regards claim 9, reference teaches further limitation of “the first bore (5) has an internal thread which threadably mates with an - external thread of the threaded end of the screw (2) when the screw engages with the w first bore (5)” – as shown and described. 
As regards claim 10, reference teaches further limitation of “an inside diameter of the annular inner opening is smaller than the bore diameter of the first bore” – reference discloses : “a distance between each pair of opposed long edges 111 is slightly smaller than the inner diameter of the screw hole of the body 20”, wherein the distance between long edges 111 of element 10 comprises an inside diameter as claimed. 
As regards claim 11, reference teaches further limitation of “the first bore (5) is a through-going bore” – as shown.
As regards claim 13, reference teaches limitations for a “securing device for securing at least one [[a]] screw to a component, the securing device comprising: the at least one screw having a threaded end” – 30, “the component having a screw opening that extends completely through the component from a first side of the component to a second side of the component, and the screw opening having a first bore and a second bore” – as shown, described and otherwise pointed out in greater detail herein above, “7/7/22 -5 4 pm-3-16/701,239the expansion element being received within the second bore and having an annular inner opening and outer circumference; and the inner opening of the expansion element having a diameter that is smaller than the diameter of the first bore and being adapted to receive the screw therein such that, when the threaded end of the screw is received within the inner a opening radially outward and the outer circumference of the expansion element a radially presses against an inner circumference of the second bore for preventing the screw from falling out of the screw opening; and the screw (2) being retained within the second bore (6) by static friction a produced between the inner circumference (7') of the expansion element (7) and the a screw (2) and the expansion element (7) being retaining within the second bore (6) by a static friction produced between the outer circumference (7") of the expansion element w (7) and the inner circumference of the second bore (6) and so that both the screw (2) a and the expansion element (7) are maintained in position within the second bore even a when the screw (2) is disengaged from and free of the first bore (5)” – as shown, described and inherent to the prior art if used as functionally recited wherein as above, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Claim(s) 7-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,282,913 to Trimmer.
Trimmer ‘913 teaches limitations for a “securing device (1)” – as shown
, “for securing a screw (2)” – a bolt as described, “ to w a component (3)” – 14,38,68, “the securing device (1) comprising: at least one screw (2) having a threaded end” – as described, “the screw opening (4) having a first bore (5)” – the threaded portion of the bore, “and a second bore (6)” – including the portion of the bore accommodating the nylon locking element, “the first bore (5) having a smaller bore diameter and a larger bore depth than the second bore (6” – as shown, “and the first bore being adapted to receive and threadably mate with [[a]] the screw” – as shown and described, “the expansion element (7) having an annular inner opening , the a expansion element (7) being receivable inside the second bore (6)” – as shown and described, “and the expansion a element being adapted to expand radially outward and press an outer circumference of the expansion element (7) against an inner circumference of the second bore (6). a when the screw is received within the annular inner opening” – as shown, described and inherent to the geometry of the prior art due to intended interference fit with threads of a bolt and lack of other tolerance for expansion without contact pressure, “and the screw (2) being retained within the second bore (6) by friction a produced between the inner circumference (7') of the expansion element (7) and the a screw (2)” - one of ordinary skill in the art would recognize the recited functional capability to be inherent to the geometry of the prior art due to intended interference fit with threads of a bolt and lack of other tolerance for expansion without contact pressure, “and the expansion element (7) being retaining within the second bore (6) by a friction produced between the outer circumference (7") of the expansion element (7)” - one of ordinary skill in the art would recognize the recited functional capability to be inherent to the geometry of the prior art due to intended interference fit with threads of a bolt and lack of other tolerance for expansion without contact pressure, “a and the inner circumference of the second bore (6) so both the screw (2) and a the expansion element (7) are [[is]] maintained in position within the second bore even when the screw is disengaged from and free of the first bore (5) ” – Although reference does not illustrate the bolt retained by the nylon locking element without it being engaged within the threaded opening, one of ordinary skill in the art would recognize that it is inherently ‘adapted’ to include the recited functional capability due to the geometry of intended interference fit with threads of a bolt and lack of other tolerance for expansion without contact pressure.  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
As regards claim 8, reference teaches further limitation of “the expansion element (7) is made of plastic” – reference disclosure of thermoplastic such as nylon anticipates broad limitation. 
As regards claim 9, reference teaches further limitation of “the first bore (5) has an internal thread which threadably mates with an - external thread of the threaded end of the screw (2) when the screw engages with the w first bore (5)” – as shown and described. 
As regards claim 10, reference teaches further limitation of “an inside diameter of the annular inner opening is smaller than the bore diameter of the first bore” – as shown.
As regards claim 11, reference teaches further limitation of “the first bore (5) is a through-going bore” – as shown.
As regards claim 13, reference teaches limitations for a “securing device for securing at least one [[a]] screw to a component, the securing device comprising: the at least one screw having a threaded end” – as described, “the component having a screw opening that extends completely through the component from a first side of the component to a second side of the component, and the screw opening having a first bore and a second bore” – as shown, described and otherwise pointed out in greater detail herein above, “7/7/22 -5 4 pm-3-16/701,239the expansion element being received within the second bore and having an annular inner opening and outer circumference; and the inner opening of the expansion element having a diameter that is smaller than the diameter of the first bore and being adapted to receive the screw therein such that, when the threaded end of the screw is received within the inner a opening radially outward and the outer circumference of the expansion element a radially presses against an inner circumference of the second bore for preventing the screw from falling out of the screw opening; and the screw (2) being retained within the second bore (6) by static friction a produced between the inner circumference (7') of the expansion element (7) and the a screw (2) and the expansion element (7) being retaining within the second bore (6) by a static friction produced between the outer circumference (7") of the expansion element w (7) and the inner circumference of the second bore (6) and so that both the screw (2) a and the expansion element (7) are maintained in position within the second bore even a when the screw (2) is disengaged from and free of the first bore (5)” – as shown, described and inherent to the prior art if used as functionally recited wherein as above, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,210,885 to Pinzl.
Pinzl ‘885 teaches limitations for a “method for securing a screw (2) in a screw opening (4) of a component” – as shown and described, “the screw opening (4) has a first bore (5)” – the bore in 40 in which the screw is threaded as shown, “and a second bore (6)” – 14, “the first bore (5) has a smaller bore diameter and a larger bore depth that the second bore (6), and the first bore is adapted to receive and threadably mate with the screw” – as shown and described, “the method comprising: configuring an annular expansion element to have an annular inner opening with a diameter that is smaller than the bore diameter of the first bore” – 1A as shown and described, “fitting the annular expansion element (7) into the second bore (6)” – as shown, “providing at least one screw with a threaded end” – as shown, “partially introducing the threaded end of the screw (2) , after the expansion element (7) is located within the second bore (6)” – Although Pinzl ‘885 doesn’t explicitly describe introducing the screw after insertion of the expansion element into the bore, it would have been obvious to one of ordinary skill in the art to insert the expansion element into the bore prior to introducing the screw into the expansion element where one of ordinary skill in the art would recognize that insertion of the screw into the sleeve prior to its introduction into the bore may be difficult due to outward pressure exerted within the expansion element by the screw in situation where the bore is in notable interference with the dimeter of the expansion element after insertion of the screw whereas the reference explicitly discloses that the screw may be threaded into the expansion element wherein the leverage attained by screw thread being screwed due to its low angle is well known and would be advantageous for insertion of the screw in conditions of greater constriction forces resulting from larger interference between bore and expansion element., “so a that expands radially outward and presses against an inner circumference of a the second bore (6) such that the screw is maintained in position within the second bore and retaining the screw (2) within the second bore (6) by static produced a between the inner circumference (7') of the expansion element (7) and the screw (2) w and retaining the expansion element (7) within the second bore (6) by static friction a produced between the outer circumference (7") of the expansion element (7) and the a inner circumference of the second bore (6) so that both the screw (2) and the a expansion element (7) are retained within the second bore by static friction even when a the screw is disengaged from and free of the first bore (5) ” – one of ordinary skill in the art would recognize that reference effectively discloses static friction between the expansion element and its bore and between the expansion element and the screw whereby an increasing pressure resulting from a screw being inserted into the expansion element within the bore would inherently result in additional static friction force due to the disclosed geometry and resilient material construction acting to retain the elements in assembly even without engagement to the second bore.

Response to Arguments
Applicant's arguments have been fully considered but not all are persuasive as regards prior art. 
However, inasmuch as the illustration of the present expansion element is reasonably interpreted as illustrating a cross section taken in the area of voids or spaces on either side of axial center but includes lines at the top and bottom indicating that the three-dimensional expansion element includes continuous upper/lower surfaces and comprises an otherwise continuous soild in portions ‘behind’ the plane of cross section whereby it is continuous as regards transmission of expansion forces as described.
As regards prior art, arguments are not as persuasive where it is examiner’s position that one of ordinary skill in the art would recognize that prior art disclosure of an interference fit between a bolt’s threads and an inner diameter of a resilient lock washer would inherently create outward pressure and resultant friction forces between the outer portion of the lock washer and the inner wall of the nut component in which it resides due to lack of any clearance being provided between the lock washer and bore in its uncompressed state.  As pointed out in the first Office action and discussed during interview, functional recitation of how a screw or bolt might function if the bolt was inserted from a direction of the first bore so as to not be engaged with the second bore does not distinguish from prior art which inherently includes the capability to function as recited due to the geometric adaptations otherwise shown and described.  
If prosecution is Continued, it is suggested that the claims be amended to clearly define the invention as having the screw engaged with the second bore and not engaged the first bore as opposed to functionally reciting how the expansion element and screw would function if they were arranged as such.  As indicated during interview, this suggestion should not be considered as indication of allowable subject matter inasmuch as claims of such scope have not been presented for examination and would require further search and consideration if and when presented.
Contrary to Applicant’s arguments regarding the expansion element of the Pinzl ‘885 reference not being intended to retain a screw, the reference explicitly describes :
“In order captively to connect such a screw to the supporting sleeve 1, in FIGS. 2a and b the bases 8 are provided with inwardly pointing projections 15, 16, 17 and 18, which, as becomes apparent from section II--II from FIG. 2a, are provided on one side of the supporting sleeve 1. Said projections 16 and 18, also shown in FIG. 5, serve to prevent the screw 13 from sliding out of the supporting sleeve 1 in the direction of its head 19. The screw 13 is prevented from doing this by the diameter of its thread 20, the diameter of which is greater than the diameter provided by the projections 16 and 18 (as well as 15 and 17 in FIG. 2a).”
	With review of Fig 5, it is clear that the relatively short axial length of portions 16 relative to the longer axial length of the unthreaded portion of the screw 13 would inherently provide for retention of the screw to the upper (second) bore without engagement of the screw with the lower (first) bore, and is explicitly described to be the intended function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677